Exhibit 10.2

One Year Employment Agreement Addendum

ScanSource, Inc. (the “Company”) entered into an Employment Agreement (the
“Agreement”) effective January 1, 2004, with Robert McLain (the “Employee”). The
Company and the Employee seek to amend the Agreement through this Employment
Agreement Addendum (the “Addendum”) as permitted under paragraph 13 subsection
(g) of the Agreement.

Specifically, the parties seek to amend the Agreement with respect to the term
of the Agreement contained in paragraph 2 entitled “Employment Period.” The
Company and the Employee agree to extend the Agreement term for a twelve-month
period, expiring on December 31, 2006 , unless otherwise terminated pursuant to
Section 5 of the Agreement. Additionally, the parties agree to replace Exhibit A
as attached to the original Agreement and referenced in paragraph 4 in its
entirety and substitute the new Exhibit A attached hereto.

The extension of the Employment Period and the new Exhibit A acknowledged and
agreed to in this Addendum are the only modifications to the Agreement. This
Addendum shall not otherwise effect any rights or obligations of the parties.
Except as provided herein the Agreement shall remain in full force and effect.

Acknowledged and Agreed

Effective January 1, 2006

 

On Behalf Of

 

ScanSource, Inc.

   

On Behalf Of

 

Employee

By:   Jeffery A. Bryson     By:   Robert McLain Its:   Executive VP of Admin.  
  Title:   Vice-President Marketing



--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A to EMPLOYMENT AGREEMENT

 

Executive:

 

Robert S McLain Jr

Title:

  Vice President of Marketing

Employment period date:

 

to December 31, 2006

Base Salary:

 

$170,000 annually

Variable Compensation earned in 2006 shall be based on the following:

The amount of variable pay is determined based on ScanSource, Inc. consolidated
operating income and return on invested capital (ROIC). The 2006 “target” amount
under this program is $75,000. The actual amount may be more or less depending
on actual operating income and ROIC achieved. Amounts earned will be paid
quarterly after the Company’s earnings release.

 

Days of Paid Vacation per Fiscal Year:

 

Approving Person:

20   CEO

Executive Notice Address:

2 Riva Ridge Way

Greenville, SC 29615